DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

March 18, 2019

FROM:

Chris Traylor, Deputy Administrator and Director,
Center for Medicaid & CHIP Services

SUBJECT:

T-MSIS State Compliance

CMS recognizes and appreciate states’ ongoing commitment to improving their T-MSIS data.
Access to high-quality, timely data is essential for ensuring robust monitoring and oversight of
the Medicaid and CHIP programs. Over the last 5 years, together CMS and states have produced
the T-MSIS dataset and, for the last two years, have been working collaboratively to improve the
quality of the data. CMS will begin to share and use T-MSIS data publicly in 2019.
On August 10, 2018, CMS issued a State Health Official (SHO) Letter 18-008, outlining T-MSIS
data reporting requirements for state Medicaid and CHIP programs. 1 This informational bulletin
further discusses T-MSIS data quality requirements and timelines associated with CMS’s review
of compliance with these requirements. The letter also highlights resources available to states in
meeting them. As conveyed in SHO Letter 18-008, states are expected to continue to improve
the quality of their T-MSIS data and to ensure changes to state systems or operations will not
degrade T-MSIS data submission quality, completeness, and/or timeliness.
T-MSIS Data Quality Compliance
To meet the requirements described in the T-MSIS SHO letter, states must:
1. Maintain monthly production submissions of T-MSIS files; e.g., submit all May 2019
data to CMS by June 30, 2019.
2. Resolve data issues associated with the 12 Top Priority Items (TPIs), as discussed in
SHO Letter 18-008. 2 CMS has identified its next set of eleven priority data quality items,
which are being shared with states through routine technical assistance processes, with
the expectation to resolve the new TPIs after resolving the first twelve.

The August 10, 2018 T-MSIS State Health Official letter can be found on Medicaid.gov
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO18008.pdf.

1

For more detail on the top 12 Priority Issues, see the T-MSIS coding blog, The Top 12 Priority Issues from T-MSIS
Coding Blog, https://www.medicaid.gov/medicaid/data-and-systems/macbis/tmsis/tmsis-blog/?entry=45422.

2

3. Resolve key missing data elements critical for file linking and data use. We will work
individually with each state in the identification, prioritization and resolution of key
missing data elements relevant to that state.
4. Continue to resolve other data quality issues identified in the T-MSIS operations
dashboard, data quality database, and through ongoing review and use of T-MSIS data as
part of states’ regular T-MSIS data submissions.
CMS has been, and will continue to be, a committed partner with all states in support of their
good-faith efforts to meet and maintain compliance with the T-MSIS requirements. However,
states should be aware CMS may reduce enhanced Federal Financial Participation (FFP) for
operational costs of systems unable to produce timely, accurate, and complete T-MSIS data. Per
42 C.F.R. § 433.120, CMS may reduce FFP for expenditures for systems with non-compliant
functionality.
T-MSIS Data Quality SHO Timeline
Date
April 2019

May 31, 2019
September 2019
November 2019

Action
All State Medicaid Directors will receive an individual email
describing their state’s current compliance status with respect to the
above requirements.
Deadline for states to submit improved TMSIS data for inclusion in the
first T-MSIS public file release.
State Medicaid Directors of states with significant data quality issues
will receive a letter identifying specific issues to address.
State Medicaid Directors of states with remaining data quality issues
will be asked to submit a corrective action plan.
CMS will include information regarding T-MSIS data quality in the
Medicaid and CHIP Scorecard release.

Resources available to assist states with T-MSIS Data Quality
Individual State Technical Assistance - Over the last year, CMS has been working with each
state to improve the quality and completeness of its T-MSIS submissions and will continue to do
so throughout 2019. CMS state liaisons are assigned for each state to assist in T-MSIS
communication, coordination, planning, and oversight.
T-MSIS Data Quality Tools - CMS has provided states with tools and resources including the
T-MSIS operations dashboard and a data quality database for identifying and resolving data
quality issues. In support of state data quality efforts, CMS will continue to improve state tools
and resources for states, highlight top priority data issues, and issue executive level summaries of
state data and usability features to improve states’ ability to identify and resolve these issues.
Working with states individually, CMS has been sharing each state’s individual progress in

resolving the current 12 Top Priority Issues and will continue providing each state with one-onone technical assistance.
Enhanced Funding for Information Technology – States may request 90/10 enhanced system
funding through the Advanced Planning Document process to assist in funding necessary
systems enhancements to comply with data quality requirements.
Any questions may be sent to Julie Boughn, Data and Systems Group Director,
julie.boughn1@cms.hhs.gov, or Barbara Richards, Director of the Division of Business and Data
Analysis, barbara.richards@cms.hhs.gov.

